Case 1:13-cv-01467-JSR Document 93 Filed 08/20/19 Page 1of5

 

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK | bOC tw
| DATF TILED: | XO

 

 

 

 

 

 

 

 

 

(Soon ‘
UNITED STATES OF AMERICA ex rel. PETER D.

GRUBEA,
Plaintiff, 13 Civ. 1467 (JSR)
Vv.
STIPULATION AND ORDER
HSBC BANK USA, N.A., HSBC FINANCE OF SETTLEMENT AND
CORPORATION, HSBC MORTGAGE RELEASE BETWEEN THE
CORPORATION (USA), HSBC MORTGAGE UNITED STATES AND
SERVICES, INC., BANK OF AMERICA RELATOR

CORPORATION, BANK OF AMERICA, N.A., J.P.
MORGAN CHASE & CO., JEMORGAN CHASE
BANK, N.A., and JOHN DOE LOAN SERVICING
COMPANIES 1-20,

Defendants.

 

 

WHEREAS, this Stipulation and Order of Settlement and Release (the “Relator
Stipulation”) is entered into between the United States of America (the “United States”), by its
attorney Geoffrey S. Berman, United States Attorney for the Southern District of New York, and
relator Peter D. Grubea (“Relator” and, together with the United States, the “Parties”), through his
counsel;

WHEREAS, on or about March 5, 2013, Relator filed a complaint in the above-captioned
action in the United States District Court for the Southern District of New York (the “Court’)
against HSBC Bank USA, N.A., HSBC Finance Corporation, HSBC Mortgage Corporation
(USA), HSBC Mortgage Services, Inc. (collectively, the “HSBC Defendants”), and John Doe Loan
Servicing Companies 1-20, pursuant to the qui tam provisions of the False Claims Act, as
amended, 31 U.S.C. § 3729 et seq. (the “FCA”);

WHEREAS, on or about June 19, 2014, the Court approved a settlement between the

United States, the Relator, and the HSBC Defendants;
Case 1:13-cv-01467-JSR Document 93 Filed 08/20/19 Page 2 of 5

WHEREAS, on or about July 8, 2014, Relator filed a First Amended Complaint, which,
among other things, named Bank of America Corporation and Bank of America, N.A.
(collectively, “Bank of America”), and J.P. Morgan Chase & Co. and JPMorgan Chase Bank, N.A.
(collectively, “JPMorgan Chase”), as defendants;

WHEREAS, on or about February 13, 2018, the United States filed a Notice of Election to
Decline Intervention, in which the United States notified the Court of its decision not to intervene
in this action as to the claims against the then-remaining defendants,

WHEREAS, on or about April 3, 2018, Relator filed a Second Amended Complaint against
Bank of America and JPMorgan Chase; |

WHEREAS, by opinion and order entered June 26, 2018 (the “Dismissal Order”), the Court
dismissed all of Relator’s claims against Bank of America and JPMorgan Chase with prejudice;

WHEREAS, on or about July 26, 2018, Relator filed a notice of appeal as to Relator’s
claims against Bank of America and JPMorgan Chase;

WHEREAS, in June and July 2019, Relator entered into settlement agreements with Bank
of America and JPMorgan Chase resolving Relator’s claims against Bank of America and
JPMorgan Chase (the “Settlement Agreements”), which provided for, among other things,
payments by Bank of America and JPMorgan Chase collectively to the United States in the amount
of $140,000 (the “Settlement Amount”);

WHEREAS, the Relator has asserted that, pursuant to 31 U.S.C. § 3730(d)(1), he is entitled
to receive a portion of the Settlement Amount (the “Relator Share Claim”); and

WHEREAS, the Parties mutually desire to reach a full and final compromise of the Relator

Share Claim pursuant to the terms set forth below,
Case 1:13-cv-01467-JSR Document 93 Filed 08/20/19 Page 3 of 5

NOW, THEREFORE, in reliance on the representations contained herein and in
consideration of the mutual promises, covenants, and obligations in this Relator Stipulation, and
for good and valuable consideration, receipt of which is hereby acknowledged, the Parties agree
as follows:

1. Contingent upon receipt by the United States of full payment due to the United States
pursuant to each Settlement Agreement, the United States will pay Relator, c/o Willens &
Scarvalone LLP, as attorneys for Relator (“Relator’s Counsel”), 30 percent (30%) of each such
payment in accordance with written instructions provided by Relator’s Counsel within a reasonable
time after the United States’ receipt of each such payment. The obligation to make each payment
to the Relator under this Paragraph is expressly conditioned on, and only arises with, the receipt by
the United States of full payment from Bank of America and JPMorgan Chase as set forth in the
Settlement Agreements. In the event that either Bank of America or JPMorgan Chase fails to make
any payment required by the Settlement Agreements, the United States shall have no obligation to
make a corresponding payment to the Relator.

2. Relator, for himself and his heirs, successors, attorneys, agents and assigns, agrees
that this settlement is fair, adequate, and reasonable under all circumstances, and will not challenge
the Settlement Agreements, including but not limited to the Settlement Amount, pursuant to 31
U.S.C. § 3730(c)(2)(B) or other applicable law, and expressly waives the opportunity for a hearing
on any such objection, pursuant to 31 U.S.C. § 3730(c)(2)(B) or other applicable law.

3. In agreeing to accept payment of the Relator’s share set forth in Paragraph | above,
and upon payment thereof, Relator, for himself and his heirs, successors, attorneys, agents and
assigns, releases and is deemed to have released and forever discharged the United States and its

agencies, officers, employees, servants, and agents from any claim for a share of any proceeds of
Case 1:13-cv-01467-JSR Document 93 Filed 08/20/19 Page 4 of 5

the Settlement Agreements pursuant to 31 U.S.C. § 3730 or other applicable law, and from any
and all claims against the United States and its agencies, officers, employees, servants, and agents
arising from or relating to the Settlement Agreements or any claim against Bank of America or
JPMorgan Chase in any of the complaints in this action.

4. This Relator Stipulation does not resolve or in any manner affect any claims the
United States has or may have against Relator arising under Title 26, U.S. Code (Internal Revenue
Code), or any claims that the Parties may have arising under this Relator Stipulation.

5. This Relator Stipulation shall inure to the benefit of and be binding only on the
Parties, their successors, assigns and heirs.

6. This Relator Stipulation shall become final, binding, and effective only upon entry
by the Court.

7. This Relator Stipulation constitutes the entire agreement of the Parties with respect
to the subject matter of this Relator Stipulation and may not be changed, altered, or modified,
except by a written agreement signed by the Parties specifically referring to this Relator
Stipulation.

8. This Relator Stipulation is governed by the laws of the United States. The exclusive
jurisdiction and venue for any dispute relating to this Relator Stipulation is the United States
District Court for the Southern District of New York. For purposes of construing this Relator
Stipulation, this Relator Stipulation shall be deemed to have been drafted by all Parties to it and
shall not, therefore, be construed against any Party for that reason in any subsequent dispute.

9, This Relator Stipulation may be executed in counterparts, each of which shall

constitute an original and all of which shall constitute one and the same agreement.
Case 1:13-cv-01467-JSR Document 93 Filed 08/20/19 Page 5of5

Dated: Avaust 2019 GHEOFEREY S, BERMAN
New York, New York United States Attormey

Southern District of New York

ANDREW E. KRAUSE,
Assistant United States Attorney’
86 Chambers Street, 3rd Flaor
New York, New York 10007
Telephone: (212).637-2769

Dated: August 8.2019 7 WILLEN & SCARVALONE LLP
By Cason

 

Edward, Scarvalone

One Liberty Plaza

165. Broadway, 23r¢ F laor
New York, New York {0006-
Teléphasie:. (646) 200-6334

5 the-Kelatar

      
   

Peter D. Gmibea
Relator

 

SO-ORDERED:

 

 
